DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed 25 May 2021, the 112(b) rejections are overcome by amendments, and amendments were made to claims 1 and 4-5 in which the originally filed application provides sufficient support for.
The 103 rejections are maintained in this Office Action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kozuki et al (US 2007/0009785 A1) in view of Travis (US 2012/0213611 A1). Hereinafter referred to as Kozuki in view of Travis.
Regarding claim 1, Kozuki discloses a cylindrical battery (“cylindrical lithium ion rechargeable battery” [0027]) comprising: an electrode body in which a positive electrode plate and a negative electrode plate with a separator between the electrodes are wound (“cylindrical electrode plate unit 4 that consists of a positive electrode 1 and a negative electrode 2 wound around with a 25um thick separator 3 interposed therebetween” [0027]); an electrolyte (“non-
wherein the opening sealing body includes a terminal cap (“13” Fig. 8, “metallic cap” [0032]), a valve disc (“12” Fig. 8, “safety vent” [0032]) included in a current cut-off mechanism ([0034] “deformation of the metallic safety vent 12”), and a washer having an opening at a center (“14” Fig. 8 and 9, “spacer” [0032]), interposed between the terminal cap and the valve disc (Fig. 8 where 14 is interposed between 13 and 12),
the washer has a first surface, and a second surface facing the valve disc and opposite the first surface in a thickness direction of the washer (as indicated in copy of Fig. 8 below),

    PNG
    media_image1.png
    453
    920
    media_image1.png
    Greyscale

the second surface includes a second recessed section formed in a surrounding of the opening, and a second planar section disposed in a surrounding of the second recessed section (as indicated in the copy of Fig. 8 above),


    PNG
    media_image2.png
    763
    919
    media_image2.png
    Greyscale

a gap is present between the second recessed section and the valve disc (copy of Fig. 8 above where a gap exists underneath the second recessed sections and above the valve disc as the valve disc has a central portion that declines).
Kozuki does not disclose the first surface includes a first recessed section formed in a surrounding of the opening, and a first planar section disposed in a surrounding of the first recessed section, and
	a boundary line between the first recessed section and the first planar section on the first surface and a boundary line between the second recessed section and the planar section on the second surface overlap each other in the thickness direction of the washer.
	However, Travis discloses a washer (“gripping washer” [0029], “100” Fig. 1A) having an opening at its center (“108” Fig. 1A, “fastener hole” [0029]) that is interposed between a terminal cap (“fastener head” [0039]) and a valve disc (“work piece” [0039]) wherein the washer has a first surface (104 Fig. 10C as 104 faces the fastener head) and a second surface facing the 
	a boundary line between the first recessed section and the first planar section on the first surface (the physical boundary created by the top gap 914 and the top half of 910 of larger thickness as indicated in copy of Fig. 9B below) and a boundary line between a second recessed section (the bottom half portion of “912” of smaller thickness than the bottom half of 910 by the thickness of the bottom gap “914” shown in Fig. 9B) and a planar section on the second surface (bottom half of 910 adjacent to the bottom half of 912 in Fig. 9B) overlap each other in the thickness direction of the washer (as indicated in the copy of Fig. 9B below where the boundary line corresponding to the second surface is the physical boundary created by the difference in thickness between the bottom halves of 912 and 910).

    PNG
    media_image3.png
    366
    890
    media_image3.png
    Greyscale


	Therefore, it would have been obvious for a person having ordinary skill in the art to add a first recessed section and a first planar section on the first surface such that the boundary lines each corresponding to respective first and second surfaces overlap each other in the thickness direction of the washer of Kozuki in view of Travis, in order to achieve an interposing washer between the terminal cap and the valve disc that minimizes interferences with torqueing forces from the terminal cap, and provides space for the recessed section to deflect within the opening and to provide consistent engagement with forces acting through the opening, all while providing simultaneous structural support for the terminal cap.
Regarding claim 2, Modified Kozuki discloses all of the limitations for the cylindrical battery as set forth in claim 1 above, and wherein the boundary lines are circular (implied by “aperture diameter” Kozuki [0039])
Regarding claim 3, Modified Kozuki discloses all of the limitations for the cylindrical battery as set forth in claim 1 or claim 2, and wherein a step is formed in the boundary lines (shown in the thickness perspective of washer “14” in Kozuki Fig. 8 and Fig. 9).
Regarding claim 4, Modified Kozuki discloses all of the limitations for the cylindrical battery as set forth in claim 3, and wherein a thickness of each of the first recessed section and 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kozuki (US 2007/0009785 A1) in view of Travis (US 2012/0213611 A1) as applied to claim 1 or claim 2 above, and further in view of Yu (CN 202659694 U). Hereinafter referred to Modified Kozuki further in view of Yu.
Regarding claim 5, Modified Kozuki discloses all of the limitations for the cylindrical battery as set forth in claim 1 or claim 2 above, but does not disclose wherein each of the first recessed section and the second recessed section has an inclined portion with a thickness which is reduced from the boundary lines toward the opening.
However, Yu discloses a washer having an opening at its center (“1” Fig. 2), a recessed section formed in surroundings of the opening (comprising of “4” and “5” Fig. 2, “inner beveled surface” and “inner side surface of the washer” [0015]), a planar section disposed in surroundings of the recessed section (“3” Fig. 2, “upper plane” [0015]), and boundary lines between the recessed section and the planar section (line in between “3” and “4” Fig. 1). Yu teaches wherein the recessed section has an inclined portion with a thickness which is reduced from the boundary lines toward the opening (Fig. 2 where the thickness of the washer decreases from 3 to 4), and that this structure is capable of dispersing internal and external stress ([0007]) acting upon the washer and prolongs its service life ([0016]).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the washer of Modified Kozuki such that each of the first recessed section and the second recessed section has an inclined portion with a thickness which is reduced from the boundary .

Response to Arguments
Applicant's arguments filed 23 September 2021 have been fully considered but they are not persuasive. 

Applicant appears to argue that Travis non-analogous art to the claimed invention.
In response to applicant's argument that Travis is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Travis is reasonably pertinent to a particular problem with which the applicant is concerned, which is variations in battery operating pressure of the battery current cut-off mechanism due to correct aligning of a metal washer with the battery opening sealing body, resulting in increases in cost of manufacturing due to complicated manufacturing processes (instant [0008]). 
The invention of Travis pertains to loose washers that may cause extensive damage (e.g., electrical hazards) to hardware resulting in limited usability or outright failure of a device (Travis [0002]), and addresses a particular problem of the tightly controlled manufacturing and assembly processes that involve a washer and fastener configuration (Travis [0004]) and personnel that are often expensive due to the skill level required to perform the assembly process (Travis [0003]). 

Applicant appears to argue that if the attributable functionalities of the elastomeric gripping tabs of Travis were incorporated into Kozuki’s closure assembly, the proper functioning of the Kozuki’s reference device would be undermined. In other words, applicant appears to argue that the modification of Kozuki in view of Travis would render the invention inoperable for its intended use.
However, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, there is some teaching and motivations to combine Travis with Kozuki found in Travis, which, as this Office Action provides explanation to, is to achieve an interposing washer between the terminal cap and the valve disc that minimizes interferences with torqueing forces from the terminal cap, and provides space for the recessed section to deflect within the opening and to provide consistent engagement with forces acting through the opening, all while providing simultaneous structural support for the terminal cap. These teachings and motivations from Travis are resultant of adding a first recessed section and a first 

Applicant appears to argue that Modified Kozuki (Kozuki in view of Travis) does not disclose the aspects of amended claim 1 of wherein a boundary line between the first recessed section and the first planar section on the first surface and a boundary line between the second recessed section and the second planar section on the second surface overlap each other in the thickness direction of the washer, and a gap present between the second recessed section and the valve disc.
However, as this Office Action discloses, Modified Kozuki discloses all of the features of claim 1 as expounded upon in the 103 rejection for the claim above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721
                                                                                                                                                                                                        /DUSTIN Q DAM/Primary Examiner, Art Unit 1721